DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 8/11/2022 is acknowledged.  Applicant has elected with traverse the invention of Group III, and as species- HPMC-AS.  Applicant itself has noted that while it does not agree with the restriction/ election requirement, it has cancelled the restricted groups, thus rendering the issue moot.
On further consideration of the art, the Examiner withdraws the election of species requirement.  The restriction/ election requirement is hereby MADE FINAL.  Claims 20 and 22-32 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites a level of “any unknown impurity”.  The claim is vague and indefinite, because it does not recite a positive inventive contribution by the claimed inventors, but rather explicitly admits that any such impurity is “unknown”.  One cannot invent that which is unknown to him or her.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 23-25 and 27-31 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 20200261426 A1 to Park et al. (“Park”).

Claim interpretation
Applicant’s specification defines the claim term “about”. “[0059] The terms "about" and "approximate," when used along with a numerical variable, generally means the value of the variable and all the values of the variable within a measurement or an experimental error (e.g., 95% confidence interval for the mean) or within a specified value (e.g., .+-.10%) within a broader range.”
Applicant’s specification does not define the claim term “substantially free”.  It does, however, provide a standard of how to measure it in terms of presence of ingredients and conditions.  “[0124] Pure amorphous form of cabozantinib is highly hygroscopic in nature and has a tendency to absorb moisture when stored at 25.degree. C. and 60% RH. It has been seen that pure amorphous form of cabozantinib converts to crystalline form after absorbing about 5% moisture. The inventors of the present application have surprisingly found that a composition comprising amorphous solid dispersion of cabozantinib, at least one carrier, contains moisture less than about 5% when stored at 25.degree. C./60% RH for at least 3 months, and substantially free from crystalline cabozantinib.”
Applicant’s claim 24 uses the claim term “preferably”.  The claim term is interpreted to mean “optionally”, i.e. a weight ratio, which may optionally be read into the claim, and not as “such as”, which would have rendered the claim vague and indefinite by creating ambiguity on whether the narrower or the broader ratio is encompassed by the claim.
The Examiner further incorporates by reference her claim interpretation of Applicant’s claim 28 from the 35 U.S.C. 112(b) rejection above.
Rejection
Per Park, “[t]he purpose of the present invention is to provide an oral solid formulation composition, in which a formulation has improved disintegration, dispersion or dissolution, comprising an active ingredient and a water-soluble or gastric-soluble polymer as a solubilizing carrier.” ([0005]).
Park Preparation Examples 21 relates to preparation of a solid dispersion of cabozantinib.  “After dissolving 3 g of cabozantinib malate, 3 g of hypromellose and 1 g of Tween 80 in a mixed solvent of ethanol and water (ethanol:water=7:3), the mixture was distilled under reduced pressure using a rotary evaporator, and the solvent was completely removed using a vacuum pump. A solid dispersion formed on the wall was obtained.” ([0153]).  
Hypromellose is HPMC, and is a pharmaceutically acceptable carrier, according to Applicant’s claims.  The disclosed ratio of cabozantinib malate to Hypromellose of 1:1 further falls with the claimed ratio of Applicant’s claims.  Water and ethanol are further excipients, to include diluents, per Applicant’s claims.  Ethanol is 
The disclosed solid dispersion of Park is further an amorphous solid dispersion, per Applicant’s specification of such.  Specifically, Applicant’s specification provides that the solid dispersions of cabozantinib may be formed by any conventional technique, e.g., spray drying, co-grinding, hot melt extrusion, freeze drying, rotary evaporation, solvent evaporation, etc. ([0102]).  The process of Park discloses both rotary evaporation and solvent evaporation.  Applicant’s specification further provides that: “[0119] In an embodiment, cabozantinib, at least one enteric polymer and at least one organic acid are mixed with one or more of organic solvents. Suitable solvents for mixing are selected from methanol, ethanol, isopropanol (IPA), ethyl acetate, dichloromethane (DCM), ethylene chloride, chloroform, acetonitrile, acetone and mixtures thereof.  [0120] The resultant amorphous solid dispersions of cabozantinib can be blended with one or more excipients, as described herein, and then granulated and/or compacted to produce a final blend for encapsulating or tableting.”  The process of Park also discloses the making of a solid dispersion by way of mixing with the carrier HPMC, and removing the solvent ethanol, which process by Applicant’s specification also results in the making of an amorphous solid dispersion.   
Further, the amorphous solid dispersion of Park meets Applicant’s claim limitations of being substantially free of cabozantinib crystals, and of having moisture content of less than about 5.0% by weight, because it is an amorphous solid dispersion with the same ingredients, and hence has the same properties, per Applicant’s specification: “Pure amorphous form of cabozantinib is highly hygroscopic in nature and has a tendency to absorb moisture when stored at 25.degree. C. and 60% RH. It has been seen that pure amorphous form of cabozantinib converts to crystalline form after absorbing about 5% moisture. The inventors of the present application have surprisingly found that a composition comprising amorphous solid dispersion of cabozantinib, at least one carrier, contains moisture less than about 5% when stored at 25.degree. C./60% RH for at least 3 months, and substantially free from crystalline cabozantinib.” ([0124]).
Park further discloses that the solid dispersion may also be prepared in various ways such as spray drying and dissolving ([0082]).  Per Park, the oral composition of the present may preferably be in the form of a solid oral formulation, particularly a tablet or capsule. ([0080]).
Per Park, addition of polymeric materials serves the purpose of amorphization of the crystalline form and improved solubility, among a number of other benefits.  “Polymeric materials are used in various ways to prepare oral solid formulations. In particular, various polymer materials have been used to impart properties such as improved stability of the active ingredient, amorphization of the crystalline form, improved solubility, improved absorption, site-specific delivery such as gastric retention or enteric formulations or large intestine delivery, sustained release, etc. Among them, a water-soluble or gastric-soluble polymer is used as a solubilizing carrier for the purpose of improving stability of the active ingredient, amorphization, improving solubility, improving absorption, etc., and is prepared in the form of a solid dispersion. Since solid dispersions often have a delay in disintegration, dispersion or dissolution in the finished product, various methods have been applied to prevent disintegration, dispersion, or dissolution from being delayed in formulations utilizing the solid dispersion.”  ([0002]).
Park further discloses other specifically claimed pharmaceutically acceptable carriers/ polymers, as per Applicant’s claims.  “Specific examples of the polymers are selected from gelatin, casein, dextran, gum acacia, tragacanth, polyethylene glycols, carboxymethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, methyl cellulose, hydroxyethyl cellulose, hydroxypropyl methyl cellulose phthalate, hydroxypropyl methylcellulose acetate succinate, methylcellulose noncrystalline cellulose, polyvinyl alcohol, polyvinypyrrolidone, poloxamer, polymethacrylate copolymer, lysozyme, albumin, polyacrylic acid and combinations thereof, but they are not limited to this.” ([0077]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200261426 A1 to Park et al. (“Park”), as applied to claims 20, 23-25 and 27-31 in the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejections above, and further in view of CABOMETYX® (cabozantinib) tablets, for oral use Initial U.S. Approval: 2012 drug label, revised 01/2021, (“Cabometyx drug label”).
Park is discussed in the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejections above.
Park does not explicitly disclose cabozantib (S)-malate, from about 2.5 mg to about 140 mg of cabozantinib, and the presence of additional intra-granular or extra-granular excipient(s).
The Cabometyx drug label pertains to cabozantinib tablets for oral use with recommended dose of 40 mg or 60 mg orally, once daily. (p. 1).  CABOMETYX is the (S)-malate salt of cabozantinib.  (p. 22).  “What are the ingredients in CABOMETYX? Active ingredient: cabozantinib Inactive ingredients: microcrystalline cellulose, lactose anhydrous, hydroxypropyl cellulose, croscarmellose sodium, colloidal silicon dioxide, and magnesium stearate. The film coating contains hypromellose, titanium dioxide, triacetin, and iron oxide yellow.” (p. 41).  
Microcrystalline cellulose, lactose anhydrous, croscarmellose sodium, colloidal silicon dioxide, and magnesium stearate are extra-granular excipients, and hydroxypropyl cellulose (HPC) is a pharmaceutically acceptable carrier, according to Applicant’s claim 32 and specification ([0137]).  Microcrystalline cellulose is further a binder and diluent, according to Applicant’s claim 30, and specification. ([0141], [0143]).
The Cabometyx drug label does not explicitly recite what the ratio of cabozantinib to the extra-granular excipient(s) is.  However, since the extra-granular excipient(s) are specifically incorporated into the FDA approved composition of cabozantinib of the prior art it would have been obvious by one of skill in the art before the effective filing date to optimize their range by routine experimentation in order to achieve a comparable composition in terms of bioavailability and other properties. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and the Cabometyx drug label before the effective filing date of the claimed invention in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because Applicant’s claimed drug cabozantinib was already approved by the FDA, and its doses, the (S)-malate form, and further inactive ingredients were known, as the Cabometyx drug label provides.  The skilled artisan would have been further motivated to do so because for poorly soluble drugs with variable bioavailability due to the formulation the prior art Park further disclosed how to prepare amorphous solid dispersions in order to achieve improved disintegration, dispersion or dissolution.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 and 22-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
- claims 1-11 of copending Application No.17/866,877 (reference application); 
- claims 1-17 of copending Application No.17/885,105 (reference application); 
- claims 1-11 of copending Application No.17/824,518 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose overlapping subject matter.  Further, to the extent that any of the reference applications further disclose a food effect, and/or bioavailability characteristics, these are inherent properties of a composition formulated with the overlapping ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627